DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the hole transport layer within the at least two of the photoelectric conversion elements adjacent to each other" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear if “the hole transport layer” recited in lines 9-10 is the same or different from “a hole transport layer” recited in line 5 or “the hole transport layers” recited in line 7.
Claims 2-6 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2011/0232736) in view of Beck (US 2015/0053258), and further in view of Ono (US 2003/0013008).
Regarding claim 1, Goldstein et al. discloses a solar cell module (Figure 14) comprising a substrate (402) and a plurality of photoelectric conversion elements (or segments of anodes and cathodes) disposed on the substrate (402, see Figure 14), each of the photoelectric conversion element includes:
a first electrode (see 404, Figure 14, [0289-296])
an electron transport layer (see titania layer 406, Figure 14, [0289-296]),
a dye layer (see dye layer described in [0294], shown as 40 in Figure 4, [0146]),
an electrolyte filling the cell ([0296]), and 
a second electrode (see counter electrode 430, Figure 14, [0289-296]).
Goldstein et al. discloses the electrolyte fills the cell ([0296]) and it is known in the art that the electrolyte is a liquid-phase ion-transferring material that fills in pores ([0005]). As such, the electrolyte corresponds to instant hole transporting material and the pore/space filled with the electrolyte (see annotated  Figure 14 below) corresponds to the claimed hole transport layer(s), which are continuous with each other within at least two of the photoelectric conversion elements. 

    PNG
    media_image1.png
    791
    976
    media_image1.png
    Greyscale


Beck discloses a solar cell module of dye-sensitized type having perovskite as a dye ([0018]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the solar cell module of Goldstein et al. by using perovskite as the dye as taught by Beck such that the dye layer is a perovskite layer, because Goldstein et a. explicitly suggests the solar cell module is of dye-sensitized type. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Goldstein et al. shows the electron transport layers (406) and the dye layers (or dye stained on the electron transport layer 406) are separated (see Figure 14), and the first electrodes (404) are continuously connected (see Figure 14). 
Modified Goldstein et al. does not disclose the first electrodes (404) are separated such that the first electrodes (404), the electron transport layers (406) and the perovskite dye layers staining the electron transport layers are separated by the hole transport layer within the at least two of the photoelectric conversion elements adjacent to each other.
Ono discloses separating the first electrodes (210, Fig. 13, [0164]) so that the first electrodes (or electrically conductive layer 210, Fig. 13), the electron transport layers and the dye layer (or blue photosensitive layer 220a, Fig. 13, [0164] and [0169-0170]) are separated by the 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of Goldstein et al. by separating the first electrodes (404) such that the such that the first electrodes (404), the electron transport layers (406) and the perovskite dye layers staining the electron transport layers are separated by the hole transport layer within the at least two of the photoelectric conversion elements adjacent to each other as taught by Ono, because Ono discloses such separation would allow the photoelectric conversion elements (or pixels) to be electrically independent.

Regarding claim 3, modified Goldstein et al. discloses a solar cell module as in claim 1 above, wherein Goldstein et al. discloses the electron transport layer (or titania layer 406) includes a porous layer including titanium oxide particles ([0063-0065]).

Regarding claim 4, modified Goldstein et al. discloses a solar cell module as in claim 1 above, wherein Ono discloses the hole transport layer (or the electrolyte) includes a plurality kinds of compounds ([0009], [0099-0124]).

Regarding claim 5, modified Goldstein et al. discloses a solar cell module as in claim 1 above, wherein Goldstein et al. discloses the substrate (402) is defined as a first electrode (404, see Figure 14), a second substrate (445, Figure 14) disposed so as to face the first substrate (402) so that the first substrate (402) and the second substrate (445) sandwich the photoelectric .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Goldstein et al. (US 2011/0232736) as applied in claim 1 above, and further in view of Reid et al. (WO 2015/092433).
Regarding claim 2, modified Goldstein et al. discloses a solar cell module as in claim 1 above. 
Modified Goldstein et al. does not disclose connecting the photoelectric conversion elements in series such that the first electrode in one photoelectric conversion element and the second electrode in other photoelectric conversion element are electrically connected to each other through a conduction part penetrating through the hole transport layer.
Reid et al. teaches connecting the photoelectric conversion elements (or individual photoactive cells) to provide the required overall potential difference (or voltage) across the entire string of connected photoactive cells (see page 1, lines 9-16) such that the first electrode (132) in one photoelectric conversion element (133b) and the second electrode (134) in other photoelectric conversion elements (133a) are electrically connected to each other through a conduction part (135) penetrating through the photoelectric conversion element (133, see figs. 5, 10-11, and 8), wherein the photoelectric conversion element (133) includes the hole transport layer (108, see fig. 2). In other words, the conduction part (135) penetrates through the hole transport layer.
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Goldstein et al. by connecting the photoelectric .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Goldstein et al. (US 2011/0232736) as applied to claim 1 above, and further in view of Koyanagi et al. (US Patent 6,580,026).
Regarding claim 6, modified Goldstein et al. discloses a solar cell module as in claim 1 above, wherein the perovskite layer is a dye layer staining the electron transport layer (or the semiconductor titania layer, see claim 1 above).
Modified Goldstein et al. does not disclose a distance between the perovskite layer in one photoelectric conversion element and the perovskite layer in other photoelectric conversion element is 1 mircometer or more but 100 micrometer or less.
Koyanagi et al. discloses two adjacent semiconductor segment layers (32, Fig. 7) are spaced apart by a spacer (37, Fig. 7), wherein the spacer has a diameter of 1-100 m (see col. 4, lines 35-46). In other words, Koyanagi et al. discloses the distance between the semiconductor layers carrying the dye layers is 1-100 m, thereby the distance between the dye layers is also 1-100m. 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of modified Goldstein et al. by forming a distance between the semiconductor layers to be 1-100 m as taught by Koyanagi et al. such that the distance between m, because such modification would involve nothing more than a matter of design choice. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate distance between the perovskite layers based on the desired properties of the solar cell module.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/104727 in view of Reid et al. (WO 2015/092433).
Claims 1-12 of copending Application No. 17/104727 also recite a solar cell module comprising a plurality of photoelectric conversion elements (see claims 7-9) each photoelectric element comprising a first electrode, a perovskite layer, a hole transporting layer and a second electrode (see claim 1), wherein the hole transporting between at least two adjacent photoelectric conversion elements are  continuous such that the first electrodes and the perovskite layer separated by the hole transporting layer (see claim 8).
Claims 1-12 of copending Application No. 17/104727 do not recite the substrate and the electron transporting layer.

It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module recited in claims 1-12 of copending Application No. 17/104727 by incorporating the substrate and an electron transporting layer as taught by Reid et al., because Reid et al. discloses perovskite photoactive having such construction (see page 8, line 30 through page 9, line 14). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726